Title: From Thomas Jefferson to Jonathan Thompson, 8 June 1825
From: Jefferson, Thomas
To: Thompson, Jonathan


Dear Sir
Monto
June 8. 25
Your favor of May 31. is just recd informing me that you had some time ago recd & forwarded to Colo Peyton of Richmd 3. boxes of books addressed to me the  freight and charges on which amounted to 12.90 and that you had since that recd from Dodge & Oxnard of Marseilles 4. boxes of wine addressed to me the freight, duties and other charges of which amounted to 21.97 & had forwarded them also to Colo Peyton, the 1st being on acct of the Univty & the 2d on my own I have this day desired Colo Peyton to remit both to you   charging them respectfully  to their proper accts. with my thanks for these kind attentions, be pleased to recieve assurances of my great esteem & respect—Th: J.